Mollison, Judge:
The appeals for reappraisement enumerated in schedule A, attached to and made a part of this decision, were submitted for decision upon stipulation of counsel for the parties providing—
(1) That the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached hereto and made a part hereof, consists of certain articles of perfumery and toilet preparations imported from France, and that such articles are identified in Schedule B, attached hereto and made a part hereof.
(2) That, on or about the dates of exportation of the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of France either for home consumption or for exportation to the United States.
(3) That, on or about the dates of exportation of the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached, such or similar imported merchandise was not freely offered for sale for domestic consumption to all purchasers in the United States.
(4) That the “cost of production”, as defined in Section 402 (f) of the Tariff Act of 1930, as amended, of each article of merchandise covered by the appeals for reappraisement set forth in Schedule A, attached, is as stated in Schedule B, attached.
(5) That said appeals for reappraisement are limited to the articles of merchandise described on Schedule B, attached, and are abandoned as to all other merchandise covered by said appeals.
(6) That said appeals for reappraisement are submitted for decision on this stipulation and on the invoices, entries, and other official papers relating to the entry and appraisement of the merchandise covered by said appeals.
On the agreed facts, I find that cost of production, as defined in section 402(f), Tariff Act of 1930, is the proper basis of value of the merchandise identified in schedule B, attached to and made a part of this decision, and that such value, in each case, is as set forth in said schedule B. In all other respects and as to all other merchandise, the *513said appeals for reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.
[Schedule A Omitted]
Schedule B
Cost op Production op Articles Covered by Appeals por Reappraisement Listed in Schedule A
Cost op Production (Pr. Fcs.) Article Packed
Appeal No. 250543-A
Export Date: 7/10/53
Al 5285. 69
All 2021.69
B1 2885.69
E10 1445. 69
E4 773. 69
A6 236.69
A7 174. 69
B5 354. 69
B6 217. 69
B7 141.69
E6 473. 69
NR18 762.69
NR32 522. 69
NR4 427. 69
NR6B 101. 69
NR35B 90. 69
NR84 90. 69
NR11 314. 69
NR23 129.69
NR74 119. 69
NR91 296. 69
HA1 1061. 69
HA2 653. 69
HA3 413.69
HB1 1061. 69
HB2 653. 69
Appeal No. 250544-A
Export Date: 8/6/52
f-s Deux Ooeurs (Coeur Joie) 312. 62
c.g.l. Soleil 12 Gr. L’Air du Temps 437. 62
c.b.y. NR10 gl L’Air du Temps 297. 62
f. Eau de Toilette Filie d’Eve Y32 97. 62
f. Soleil (Min.) L’Air du Temps 88. 12
Feville (Min.) Filie d’Eve 88. 12
f. Coeur (Min.) Coeur Joie 98. 82
*514Schedule B — -Continued
ARTICLE Cost of Production (Fr. Fcs.) Packed
Appeal No. 250545-A
Export Date: 8/31/51
A55 812. 25
A6 244. 25
A7 153. 25
B55 693. 25
B5 330. 25
B6 214 25
B7 145. 25
F6 445. 25
F7 265. 25
Flacón fa Coeur Joie 100. 25
“ “ L’Air du Temps 99. 25
“ “ Fiüe d’Eve 97. 75
Appeal No. 250546-A
Export Date: 8/12/53
A10 3361. 22
All 2017. 22
FIO 1441. 22
B4 769. 22
F4 769. 22
A5 385. 22
A6 232. 22
F6 470. 22
A7 148. 22
B7 138. 22
F7 277. 22
NR4 424. 22
NR34 365. 22
NR81 363. 22
NR11 312. 22
NR32 519. 22
NR6B 98. 22
NR35B 87. 22
NR84 87. 22
NR23 126. 22
NR39 118. 22
NR74 116. 22
NR91 293. 22
Appeal No. 250547-A
Export Date: 8/8/53
F10 1447. 45
B4 775. 45
F4 775. 45
A5 391. 45
A6 238. 45
*515Article Cost of Production (Fr. Fcs.) Packed
A7 153. 45
F7 283. 45
NR18 765. 45
NR32 525. 45
NR34 371. 45
NR81 369. 45
NR11 318. 45
NR48 302. 45
NR23 132. 45
NR6B 104. 45
NR91 299. 45
Appeal No. 250548-A
Export Date: 9/25/51
Coffrets extrait Coeur Joie /i oz, 681.
Appeal No. 250549-A
Export Date: 9/16/52
F10 1446. 50
A6 237. 50
B6 218. 50
NR48 301. 50
NR91 298.
HA2 654. 50
HA3 414. 50
Appeal No. 250550-A
Export Date: 9/23/52
NR48 297.
NR91 293. 50
Appeal No. 250551-A
Export Date: 10/10/51
Coffrets extrait Coeur Joie % oz. 670. 40
Coffrets extrait Filie d’Eve % oz. 494 40
Sac extrait Filie d’Eve Y¡ oz. 300. 40
Appeal No. 250552-A
Export Date: 9/18/53
F10 1441. 11
A1 5281. 11
A10 3361. 11
All 2017. 11
F4 769. 11
A5 385. 11
A6 232. 11
NR18 759. 11
NR32 519. 11
NR11 312. 11
*516Article Cost of Production (Fr. Fcs.) Packed
NR48 296. 11
NR6B 98. 11
NR35B 87. 11
NR84 87. 11
NR4 424 11
NR34 366. 11
NR81 363. 11
NR39-118. 11
NR91 293. 11
HB2 649. 11
HB3 409. 11
Appeal No. 250553-A
Export Date: 11/6/51
Coffrets extrait Coeur Joie /t oz. 669. 50
Coffrets extrait Filie d’Eve oz. 493. 50
Sac Filie d’Eve 299. 50
Appeal No. 250554-A
Export Date: 10/2/52
NR48 SacL’Air du Temps pet. mod 299. 67
NR91 Coffrets 3 miniatures 296. 67
Appeal No. 250555-A
Export Date: 11/6/52
1440. 33 Ixj s
768. 33 hj ^
Coffrets Coeur Joie % oz. 663. 83
“ bijoux L’Air du Temps }i 295. 33
NR6B Miniatures Coeur Joie 97. 33
NR35B “ L’Air du Temps 86.33
NR84 “ Filie d’Eve 86.33
Appeal No. 250556-A
Export Date: 11/26/52
834. 24 P> C7i Ü1
399. 24 > Cn
161. 24 i> *<I
151. 24 W M
451. 24 Coffrets Soleil L’Air du Temps % oz.
Appeal No. 250557-A
Export Date: 2/18/53
A10 3369.12
All 2025. 12
BIO 2025. 12
F4 777. 12
A55 828. 12
B5 355. 12
A6 240. 12
*517Cost op PRODUCTION (Fr. Fcs.) Article Packed
B6 221. 12
F6 477. 12
A7 155. 12
B7 145. 12
HA1 1065. 12
HA2 657. 12
HA3 417. 12
NR4 432. 12
NR34 373. 12
NR11 319.62
NR48 304 12
Coffrets Coeur Joie 3/7 766. 62
NR6B 116. 12
NR35B 95. 12
NR84 95. 12
NR91 302. 12
Coffrets Soleil L’Air du¡Temps 3/7 527. 12
NR23 133. 62
NR39 126. 12
Appeal No. 250558-A Export Date: 2/19/53
A55 822. 85
A5 387.85
B6 215.85
A7 149.85
B7 139.85
F4 771.85
HA2 651.85
NR4 426.85
NR11 314.35
NR48 298.85
NR84 89.85
NR23 128.35
NR39 120.85
NR91 295.85
Appeal No. 250559-A
Export Date: 3/12/53
NR91 Coffrets 3 miniatures 299. 90
Appeal No. 250560-A
Export Date: 5/12/53
B10 2016.
B6 212.
B6 £12.
B7 136.
NR4 423.
*518Abticle Cost oe Production (Fr. Fcs.) Packed
NR34 364.
NR11 311.
NR18 758.
NR6B 97.
NR35B 86.
NR84 86.
NR48 295.
Appeal No. 250566-A
Export Date: 6/19/52
P10 1549. 62
ABF 1549. 62
A55 818. 62
A5 394. 62
A6 250. 62
A7 159. 62
B7 151. 62
Coff. ext. Coeur Joie 3/7 oz. 672. 62
Flaeons sac ext. Pille d’Eve 303. 62
PI. Edt. Filie d’Eve 1/32 104. 62
FI. Edt. L’Air du Temps 1/32 105. 62
Appeal No. 250567-A
Export Date: 4/23/51
Ex. Coeur Joie coff. gl. Coeur 40 2693.63
Coeur miniature 141. 63
Edt. 90° Coeur Joie Moyen Ys 430. 63
Pet. Y/e 273. 63
Edt. L’Air du Temps bij. NR12 553. 63
Edt. L’Air-du Temps Soleil min. gr. mod. 141. 63
Edt. 82° L’Air du Temps )íL 1458. 63
Ext. Filie d’Eve Pomme 35 2473. 63
Edt. 90° Filie d’Eve YL 1458. 63
“ “ “ Ys L 430. 63
“ “ “ Yi sL 273. 63
Coeur Joie Edt. J42 92. 13
L’Air du Temps Edt. >32 88. 63
Soleil Ya 420. 63
Appeal No. 250568-A
Export Date: 6/8/51
4574. H <{
1890. H <<
821. Ü5 <J
397. U5
*519ARTICLE Cost op Production (Fh. Fcs.) Packed
A6 253.
FI 2641.
F55 1568.
F6 454.
F7 274.
ABF 1433.
Soleil 12 L’Air du Temps 446.
NR10 306.
HB2 575.
Appeal No. 250569-A
Export Date: 6/12/53
A1 5283. 23
A10 3363. 23
All 2019. 23
BIO 2019. 23
F10 1443. 23
ABF 1635. 23
B5 349. 23
F5 843. 23
A6 234. 23
B6 215. 23
F6 471. 23
B7 139. 23
F7 279. 23
NR18 761. 23
NR32 521. 23
NR4 426. 23
NR34 367. 23
NR81 365. 23
NR11 314. 23
NR74 118. 23
Appeal No. 250570-A
Export Date: 11/1/51
Coeur Joie % oz. 668. 58
Filie d’Eve oz. 492. 58
Flac. sac Filie d’Eve 298. 58
Appeal No. 250571-A
Export Date: 11/16/52
NR91 292. 50
NR6B 98.
NR84 87.
*520Cost op Production (Fr. Fcs.) Article Packed
Appeal No. 250572-A
Export Date: 6/22/51
All 1882.
A9 151.
A55 813.
A6 245.
A7 154.
Presentation 17Air du Temps 755.
B6 ■ 215.
F55 1560.
F6 446.
F7 266.
HA3 365.
HB2 567.
HB3 365.
NR10 Coeur Joie ' 330.
NR10 L’Air du Temps 298.
NR10 Filie d’Eve 296.
f-s Deux Coeurs 314.
Soleil 12 L’Air du Temps 438.
Appeal No. 251449-A
Export Date: 7/17/52
F10 1544.
Coeur Joie /i 667.
Deux Coeurs Coeur Joie 313.
NR10 Coeur Joie 329.
Edt. Coeur Joie oz. 100.
NR10 L’Air du Temps 298.
Edt. L’Air du Temps 99.
NR10 Filie d’Eve 296.
Appeal No. 251450-A
Export Date: 3/12/52
A1 5053.36
A10 3193.36
A5 390.36
B9 143.36
B5 332. 36
B6 216.36
ABF 1545.36
HA1 1040.36
Deux Coeurs Coeur Joie 315. 36
NR10 Coeur Joie 331.36
F-s Filie d’Eve 299. 36
Edt. Filie d’Eve fa oz. 99. 36
*521Article Cost op Production (Fr. Fcs.) Packed
Appeal No.'251451-A
Export Date: 1/3/51
Coeur Joie NR12 Luxe 637.
ML Coeur Joie Edt. 90° 1460.
L’Air du Temps }{e Edt. 82° 275.
NR12 Filie d’Eve 637.
ML Filie d’Eve Edt. 90° 1460.
M L “ “ “ “ 432.
MeL “ “ “ “ 275.
Edt. Filie d’Eve M2 oz. 93. 50
Appeal No. 251452-A
Export Date: 4/11/52
B1 L’Air du Temps 2635.
Coeur Joie /i oz. 669.
Sac Filie d’Eve 300.
Appeal No. 251453-A
Export Date: 4/29/52
A1 5058.
A10 3198.
A5 395.
B1 2932.
BIO 2082.
B6 221.
B7 152.
ABF 1550.
HA1 1045.
HA2 620.
HA3 408.
Coeur Joie M oz. 673.
NR10 336.
f-s Filie d’Eve 304.
Edt. “ M2 104.
Appeal No. 251454 — A
Export Date: 11/21/52
FIO 1453. 90
A5 399. 90
B5 341. 90
A6 255. 90
B6 225. '90
A7 164. 90
B7 156. 90
NR34 Coffr. L’Air du Temps % 449. 90
NR48 Sac. “ “ Pet. Mod. 308. 90
*522Cost op Production (Fr. Fcs.) Article Packed
Appeal No. 251455-A
Export Date: 7/18/52
Coffr. Presentation 3 mins. 526.
FI. min. Coeur Joie 97.
FI. min. L’Air du Temps 86.
FI. min. Filie d’Eve 86.
per testers with atomizer 2080.
Appeal No. 251456-A Export Date: 11/25/52
NR91 3 miniatures 293. 15
NR48 Sac L’Air du Temps 297. 15
Appeal No. 251457-A
Export Date: 12/12/52
Soleil L’Air du Temps 87. 67
Coeur Joie 424. 17
3 miniatures 292. 67
Appeal No. 251458-A
Export Date: 12/14/52
3 miniatures 296. 83
BIO 2021.83
Coeur Joie NR10 428. 83
Appeal No. 251459-A
Export Date: 12/21/52
3 miniatures 293. 63
Appeal No. 251460-A
Export Date: 11/12/53
Colombes L’Air du Temps 3643. 75
Appeal No. 251461-A
Export Date: 1/6/53
A6 232.43
A7 147.43
HA2 649. 43
HA3 409. 43
NR39 117.43
Appeal No. 257981-A
(Newark)
Export Date: Dec. 2, 1953
B20 Mod. Originaux 3642.
Appeal No. 251924-A
Export Date: 9/5/52
NR11 Sac 2 Coeurs 315.50
NR48 Sac L’Air du Temps Pet. Mod. 299. 50
NR91 Sac 3 miniatures 296. 50
*523Article Cost oe Production (Fr. Fcs.) Packed
Appeal No. 251925-A
Export Date: 11/14/51
Sac Filie d’Eve 296.
Appeal No. 252039-A
Export Date: 11/27/53
B20 3613. 74
B1 2886. 85
BIO 2024. 85
A55 825. 85
B5 352. 85
A6 237. 85
B6 218. 85
A7 152. 85
B7 142. 85
F7 282. 85
HB2 654. 85
HB3 414. 85
NR4 429. 85
NR34 370. 85
NR81 368. 85
NR23 131. 85
NR39 123. 85
NR74 121. 85
NR32 524. 85
NR48 301. 85
NR35B 92. 85
NR84 92. 85
NR91 298. 85
Appeal No. 252195-A
Export Date 11/17/53
150. 65 <J
140. 65 PQ
216. 65 W
Plastic boxes talc 210. 15
Appeal No. 253617-A
Export Date: 11/20/53
Colombes — L’Air du Temps 3642;
Plastic boxes 218. 74
Appeal No. 252040-A
Export Date: 1/18/54
*524Article Cost of Production (Fr. Fcs.) Packed
Appeal No. 254490-A
Export Date: 11/7/53
BIO 2032. 50
B6 228. 50
HB1 1072. 50
NR32 550. 50
Colombes — L’Air du Temps 2185.
Plastic talc boxes 221. 50
Appeal No. 254491-A
Export Date: 11/25/53
A5 391
B5 353
A6 238
B6 219
F6 475
A7 153
B7 143
17 283
NR11 318
NR32 525
NR6B 104
NR35B 93
NR91 299
NR23 132
Appeal No. 256099-A
Export Date: 11/4/53
B20 3652. 50
Appeal No. 256100-A
Export Date: 5/25/51
Coeur 80 Coeur Joie 4124. 41
Coeur 24 “ 1765. 41
NR12 558. 41
Soleil 45 — L’Air du Temps 2478. 41
Soleil 2é— “ 1655. 41
NR24 “ 1078.41
NR12 “ 558. 41
Flac. }i L Edt. 82° L’Air du Temps 1463. 41
Flac. }í L Edt. 82° L’Air du Temps 778. 41
Pomme 35 — Filie d’Eve 2478. 41
Flac. J4 L Edt. Filie d’Eve ' 1463. 41
Flac. Jío L Edt. “ 278. 41
Sac Deux Coeurs Coeur Joie 259. 41
Flac. Edt. Coeur Joie y,n 96. 91
Frag, sets “ 312. 41
Frag, sets L’Air du Temps 312. 41
24 gr. Coeur Joie Huile 558. 41
56 gr. L’Air du Temps Huile 963. 41
*525Article Cost of Production (Fr. Fcs.) Packed
Appeal No. 256388-A
Export Date: 12/10/53
B20 3656.
Appeal No. 256650-A
Export Date: 11/14/52
B6 219. 51
CoS. Coeur Joie /¡ oz. 671.
Sac. L’Air Du Temps Pet. Mod. 302. 51
Edt. “ y3 2 104. 51
Appeal No. 256652-A
Export Date: 8/7/54
A10 3365. 63
All 2021. 63
A12 1445. 63
ABF 1637. 63
A55 868. 63
B55 754. 63
A5 395. 63
B5 360. 63
F5 845. 63
AO 6 204. 63
B06 187. 63
F06 473. 63
A7 151. 63
B7 141. 63
F7 281. 63
F4 773. 63
HB1 1061. 63
HA1 1061. 63
HA2 653. 63
HB2 653. 63
HA3 413. 63
HB3 413. 63
NR4 428. 63
NR34 369. 63
NR81 367. 63
NR11 316. 63
NR48 300. 63
NR6B 102. 63
NR35B ' 91. 63
NR84 91. 63
NR32 523. 63
NR91 297. 63
NR23 130. 63
NR39 122. 63
NR74 120. 63
talc boxes 210. 63
*526Cost oí PRODUCTION (Fr. Pcs.) Packed Article
Appeal No. 256653-A
Export Date: 1/30/51
4124 Coeur 80
1765 Coeur 24
640 NR12 Coeur Joie
1463 Edt. 90° Coeur Joie }ih
778 “ “ “ YiL
435 “ “ “ VbL
278 “ “ “ He L
1655 Soleil 24 L’Air du Temps
832 Sac Avec Etui Cuir L’Air du Temps
640 NR12 L’Air du Temps
435 Edt. 82° L’Air du Temps Ys
278 “ “ “ He
2478 Ext. Filie d’Eve Pomme 40
640 “ “ “ NR 12
1463 Edt. Pille d’Eve 90° y¿L
278 “ “ “ HeL
778 “ “ “ YL
435 “ “ “ Ys L
1326 NR Trois Parfums
259 Sac Deux Coeurs Coeur Joie
96. 50 Edt. Coeur Joie Ys
93 Edt. L’Air du Temps K2
96. 50 Edt. Filie d’Eve Y$s
312 Sets Coeur Joie
312 Sets L’Air du Temps
Appeal No. 256654-A
Export Date: 3/20/51
2694 Coeur 40 Coeur Joie
1761 Coeur 24 “
554 NR12
774 Edt. 90° H
431 Edt. “ Ys
274 Edt. “ He
554 NR12 L’Air du Temps
828 Sac, etui cuir
774 Edt. 82° L’Air du Temps H'L
431 Edt. “ “ i/8L
274 Edt. “ “ HeL
2474 Extr. Filie d’Eve (Pomme 35)
635 NR 12
Edt. 90° “ (gr. Yi mod.)
Edt. L’Air du Temps H2 Gi 00
sets Coeur Joie CO o CO
Sets L’Air du Temps 00 o CO
*527Article Cost of Production (Pr. Fes.) Packed
Appeal No. 256655-A
Export Date: 4/10/51
Coeur 40 Coeur Joie 2690. 65
Miniatures Coeur (celloph) 138. 65
Edt. 90° Coeur Joie }4 770. 65
Edt. “ “ ys 427. 65
Edt. “ “ Ke 270. 65
L’Air du Temps NR12 550. 65
“ Sac etui cuir 824. 65
" Soleil Min. 138. 65
Edt. 82° L’Air du Temps PM 270. 65
Pille d’Eve Pomme 35 2470. 65
“ NR12 632. 65
NR Trois Parfums 1318. 65
Coeur Joie 2 Edt. 89. 15
Sets Coeur Joie 304. 65
Soleil }i L’Air du Temps 417. 65
Appeal No. 258712-A
Export Date: 10/27/53
ABE 1649. 18
A55 863. 18
A7 163. 18
NR54 Colombes L’Air du Temps 2185. 68
Plastic talc boxes 222. 18
Appeal No. 259817-A
Export Date: 12/7/53
B20 3627. 67
Appeal No. 264539-A
Export Date: 9/10/54
A10 3292. 83
All 1976. 83
A12 1318. 83
ABF ■ 1600. 83
A55 865. 83
B55 751. 83
A5 393. 83
B5 357. 83
F5 824. 83
A6 201. 83
B6 184. 83
F6 460. 83
F7 272. 83
F4 754. 83
HA2 636. 83
HB2 636. 83
HA3 402. 83
*528Cost of Pboduction (Fb. Fcs.) Abticle Packed
264539-A — Continued
HB3 402. 83
NR4 425. 83
NR34 366. 83
NR81 364. 83
NR11 313.83
NR48 297.83
NR6B 99.83
NR35B 88.83
NR84 88. 83
NR32 520.83
NR39 119. 83
NR74 117.83
NR91 294. 83
Plastic B talc, boxes 207. 83
Appeal No. 264540-A
Export Date: 10/7/54
B20 3997. 28
B5 359. 28
NR35B 90. 28
NR25 Colognes 8 oz. Coeur Joie 291. 78
NR47 “ “ L’Air du Temps 293.78
NR86 “ “ Filie d’Eve 268. 28
Appeal No. 264541-A
Export Date: 2/10/54
B10 2021. 86
NR34 369.86
NR35B 92. 86
NR39 122. 86
NR91 297.86
Appeal No. 264957-A
Export Date: 8/28/52
F10 1542.
A5 385
A6 232
A7 147
B6 213
B7 137
HA1 1037
HA2 612
Coeur Joie 3/7 665
Sac 2 Coeurs 312
Coeur Joie (NR10) 424
3 miniatures 293'
*529Article Cost of Production (Fr. Fcs.) Packed
Appeal No. 264958-A
Export Date: 11/4/54
B55 758. 94
B7 145. 94
B4 761. 94
F4 761. 94
HA1 1043. 94
HB1 1043. 94
HA2 643. 94
HA3 409. 94
HB3 409. 94
NR11 320. 94
NR48 304. 94
NR39 126. 94
NR84 Cologne Coeur Joie 95. 94
NR25 Cologne L’Air du Temps 297. 94
NR47 299. 94
Tale Boxes 214. 94
Appeal No. 264959-A
Export Date: 11/12/54
Cologne 8 oz. Coeur Joie 312.11
“ “ L’Air du Temps 314. 11
“ “ FiUe d’Eve 288. 11
Appeal No. 264960-A
Export Date: 11/19/54
768. 82 W cn Cn
374. 82 W Cn
Cologne 8 oz. Coeur Joie 307. 82
“ “ L’Air du Temps 309.82
“ “ Filie d’Eve 283.82
Appeal No. 264961-A
Export Date: 12/10/54
NR25 Cologne Coeur Joie 310. 53
NR47 Cologne L’Air du Temps 312. 53
NR86 Cologne Filie d’Eve 286. 53
Plastic talc boxes 226. 53
Appeal No. 264962-A
Export Date: 1/11/55
Al 5172. 92
All 1976. 92
A12 1318. 92
A55 865. 92
B55 751. 92
A5 393. 92
B5 357. 92
*530Article Cost of Production (Pr. Fcs.) Packed
A6 201. 92
B6 184. 92
B7 138. 92
BEBI 1036. 92
HEB2 636. 92
EHEB3 402. 92
F4 297. 92
NR11 313. 92
NR48 297. 92
NR6B 99. 92
NR35B 88. 92
NR84 88. 92
520. 92
NR32 119. 92
NR39 Boites Talc 206. 92
Appeal No. 264963-A
Export Date: 4/8/54
A12 1445. 83
B5 351. 83
A6 236. 83
B6 217. 83
A7 151. 83
B7 141. 83
F7 281. 83
HB1 1061. 83
BEB2 653. 83
HB3 413. 83
NR32 523. 83
NR11 316. 83
NR48 300. 83
NR6B 102. 83
NR35B 91. 83
NR84 91. 83
NR4 428. 83
NR34 369. 83
NR81 367. 83
NR23 130. 83
NR39 122. 83
NR74 120. 83
NR91 297. 83
209. 83 Boites Plastic
*531Cost of PRODUCTION (Er. Ecs.) Article Packed
Appeal No. 264964^-A
Export Date: 5/14/54
A12 1446.70
A6 237.70
B6 218.70
B5 352.70
A7 152.70
B7 142.70
E7 282.70
HA3 414.70
HA2 654.70
HB2 654. 70
NR32 524.70
NR11 317.70
NR48 301.70
NR6B 103.70
NR35B 92.70
NR84 92.70
NR4 429. 70
NR34 371.70
NR81 368. 70
NR23 131.70
NR39 123.70
NR74 121.70
NR91 298.70
Boites Plastic 210. 70
Appeal No. 264965-A
Export Date: 5/27/55
A1 5178.65
A10 3298. 65
All 1982. 65
A12 1324. 65
ABE 1606. 65
B6 190.65
B7 144. 65
NR32 526. 65
NR34 372.65
NR11 319.65
NR48 103.65
NR83 303.65
NR39 125.65
NR91 300.65
Boites Plastic 212. 65
Appeal No. 264966-A
Export Date: 11/8/52
NR91 3 miniatures 295. 10
*532Cost or PRODUCTION (Fr. Fcs.) Article Packed
Appeal No. 265623-A
Export Date: 2/10/55
A6 217.46
B6 200.46
NR47 Cologne 8 oz. L’Air du Temps 308. 46
NR86 “ “ Filie d’Eve 282.46
NR32 536.46
Appeal No. 265624-A
Export Date: 3/11/55
NR11 316.78
NR48 300.78
NR25 Cologne 8 oz. Coeur Joie 293. 78
NR47 “ “ L’Air du Temps 295.78
NR86 “ “ Filie d’Eve 269.78
Appeal No. 265843-A
Export Date: 7/26/55
A1 5069. 53
A10 3229. 53
All 2941. 53
A12 2297. 53
ABF 1973.53
A55 872. 53
B55 758. 53
A5 400. 53
B5 364. 53
F5 814. 53
A6 208. 53
B6 191. 53
A7 154. 53
B7 145. 53
HA1 2209. 53
HB1 2209. 53
HA2 1359. 53
HB2 1359. 53
HA3 859. 53
HB3 859.53
NR4 432. 53
NR34 373. 53
NR81 371.53
NR6B 106. 53
NR39 126.53
NR83 304. 53
Boites Plastic 213. 53
*533Cost of
Article Production (Fr. Fcs.) Packed
Appeal No. 265844^-A
Export Date: 9/28/54
B20 3998. 59
B5 358. 59
A7 148. 59
B7 139. 59
NR91 295. 59
Cologne 8 oz. Coeur Joie 291. 59
“ “ L’Air du Temps 293. 59
“ “ Filie d’Eve 267. 59
Appeal No. 265845-A
Export Date: 9/8/55
A6 202. 60
F6 452. 60
A7 148. 60
F7 268. 60
NR11 320. 60
NR48 304. 60
NR34 374. 60
NR32 532. 60
NR35B 91. 60
NR84 91. 60
NR23 132. 60
NR39 124. 60
NR74 122. 60
NR91 303. 60
NR53 835. 60
NR82B 835. 60
Plastic talc boxes 207. 60
Appeal No. 274199-A
Export Date: 3/29/56
All 2075. 31
B33 1615. 31
F55 1615. 31
A6 193. 31
B6 176. 31'
A7 142. 31
B7 134. 31
F7 270. 31
B5 300. 31
NR4 416. 31
NR34 366. 31
NR11 243. 31
*534Article Cost of Production (Fr. Fcs.) Packed
NR48 300. 31
NR6B 102. 31
NR35B 91. 31
NR84 91. 31
NR23 130. 31
NR39 122. 31
NR74 120. 31
Plastic talc boxes 209. 31
HB1 1009. 31
HA2 672. 31
HB2 672. 31
HA3 419. 31
HB3 419. 31
Appeal No. 265847-A
Export Date: 2/21/55
A10 3296.
All 1980.
A12 1312.
ABB 1604.
B55 755.
A5 397.
B5 361.
F5 828.
A6 205.
B6 188.
F6 464.
A7 151.
B7 142.
NR4 429.
NR34 370.
NR32 524.
NR91 298.
NR6B 103.
NR35B 92.
NR84 92.
NR23 131.
NR91 123.
Plastic tale boxes 210.
HA1 1040.
HB1 1040.
HB2 640.
HA3 406.
HB3 406.
*535Article Cost op Production (Fr. Fcs.) Packed
Appeal No. 265846-A
Export Date: 1/28/53
A10 3301.
All 1985.
A12 1327.
B1 3291.
A55 874.
A5 402.
F5 833.
A6 210.
B6 193.
A7 157.
B7 147.
F7 281.
Hal 1045.
HA2 645.
HA3 411.
HB3 411.
NR4 434.
NR34 375.
NR6B 108.
NR35B 97.
NR84 97.
NR11 322.
NR48 306.
NR23 299.
NR39 128.
Cologne 8 oz. Coeur Joie 299.
“ “ L’Aif du Temps 301.
“ “ Filie d’Eve 275.
Plastic talc boxes 215.
Appeal No. 274417-A
Export Date: 9/26/55
A1 5067. 67
A10 3227. 67
All 1939. 67
A12 1295. 67
A55 870. 67
B55 756. 67
A5 398. 67
B5 362. 67
A6 206. 67
B6 189. 67
A7 152. 67
B7 143. 67
F6 456. 67
F5 812. 67
*536Article Cost of Production (Fr. Fcs.) Packed
F7 275. 67
HA1 1019. 67
HB1 1019. 67
HA2 628. 67
HB2 628. 67
HA3 398. 67
HB3 398. 67
NR23 136. 67
Cologne 8 oz. Coeur Joie 333. 67
“ “ L’Air du Temps 333. 67
NR4 436. 67
NR81 376. 67
NR11 324. 67
NR6B 106. 67
NR32 536. 67
Plastic talc boxes 211. 67
Appeal No. 274418-A
Export Date: 9/30/55
F7 269.
ABF 1568.
NR6B 103.
NR35B 93.
NR84 93.
NR32 533.
NR48 304.
NR83 304.
NR34 375.
NR39 125.
NR74 122.
NR91 304.
NR53 836.
NR82B 836.
Cologne 8 oz. Coeur Joie 330.
“ “ L’Air du Temps 332.
Appeal No. 274419-A
Export Date: 10/19/55
B55 755.
B5 361.
B6 188.
B7 144.
HA1 1018.
HB1 1018.
HB2 527.
HA3 397.
HB3 397.
*537ARTICLE Cost oe Production (Fr. Fcs.) Packed
NR32 535.
NR48 307.
NR34 377.
NR35B 95.
NR39 127.
Appeal No. 265848-A
Export Date: 4/19/55
A12 1328.
A5 403.
B5 367.
A6 211.
B6 194.
F6 470.
B7 148.
F7 282.
B55 879.
HA1 1046.
HB1 1046.
HA2 646.
HB2 646.
HA3 412.
HB3 412.
NR32 530.
NR4 435.
NR34 376.
NR11 323.
NR48 307.
NR6B 109.
NR35B 98.
NR84
NR23 137.
Plastic talc boxes 216.
Appeal No. 265849-A
Export Date: 4/29/55
A7 145. 83
B7 136. 83
NR39 117. 83
Appeal No. 265850-A
Export Date: 6/21/55
All 1979. 63
A55 868.' 63
B55 754. 63
A5 396. 63
B5 360. 63
*538Cost of Production (Fr. Fcs.) Article Packed
F5 827.63
A6 204.63
B6 186.63
F6 463.63
A7 150. 63
B7 141. 63
F7 275. 63
ABF 1603. 63
HA1 . 1039. 63
HB1 1039. 63
HA2 639. 63
HB2 639.63
HA3 405.63
HB3 405. 63
NR4 428. 63
NR81 367.63
NR11 . 316.63
NR6B 102. 63
NR35B 91. 63
NR84 91. 63
NR48 300. 63
NR23 130. 63
NR39 122.63
NR74 120. 63
NR32 623. 63
NR91 297.63
Boites plastic 209. 63
Appeal No. 267010-A
Export Date: 9/21/54
B20 3999.
NR39 121.
Cologne 8 oz. Coeur Joie 292.
“ “ L’Air du Temps 294.
“ “ Filie d’Eve 268.
Appeal No. 272468-A
Export Date: 9/17/54
B20 3996.
NR23 126
NR39 118
NR25 Cologne 8 oz. Coeur Joie 289
NR47 “ “ L’Air du Temps 291
NR86 “ “ Filie d’Eve 265
*539Article Cost of Production (Fr. Fcs.) Packed
Appeal No. 274420-A
Export Date: 10/22/55
A1 5061. 30
A10 3220. 30
All 1933. 30
A12 1289. 30
A55 864. 30
A5 392. 30
F5 806. 30
A6 200. 30
A7 146. 30
B7 137. 30
NR4 430. 30
NR81 370. 30
NR11 318. 30
NR83 302. 30
NR23 130. 30
Appeal No. 274421-A
Export Date: 10/31/55
A6 204.
F6 454.
B7 141.
F7 270.
ABF 1569.
NR6B 104
NR84 94
NR39 126.
NR74 124
NR91 305.
NR82B 837.
Cologne 8 oz. Coeur Joie 331.
“ “ L’Air du Temps 331.
“ “ Filie d’Eve 307.
Plastic talc boxes 209.
Appeal No. 274422-A
Export Date: 4/5/56
A5 400.
B7 136.
NR32 520.
NR91 302.
Cologne 8 oz. Coeur Joie 298.
“ “ L’Air du Temps 298.
“ “ Filie d’Eve 281.
*540Article Cost op Production (Fr. Fcs.) Packed
Appeal No. 274423-A
Export Date: 11/15/55
B33 1482.
B7 146.
HA1 1022.
HB1 1022.
HA2 631.
HB2 631.
HA3 401.
HB3 401.
NR34 381
NR82B 842.
NR47 Cologne L’Air du Temps 338.
NR11 327.
NR35B 99.
NR84 99.
Appeal No. 274427-A
Export Date: 10/10/55
B55 756.
F55 1617.
A6 206.
B6 189.
A7 152.
B7 143.
F7 272.
HB2 628.
NR4 436.
NR34 378.
NR48 308.
NR83 308.
NR6B 106.
NR35B 96.
NR23 136.
NR39 128.
NR74 126.
NR91 307.
Appeal No. 274431-A
Export Date: 11/18/55
B33 1482.
NR82B 842.
Appeal No. 275288-A
Export Date: 3/5/56
NR34 375. 38
NR48 306. 38
*541Cost of Production (Pr. Pcs.) Packed Article
Appeal No. 275289-A
Export Date: 3/15/56
1610. 20 B33
91. 20 NR35B
292. 20 NR91
Appeal No. 275290-A
Export Date: 10/23/55
NR53 (N 00
NR82B frí 00
Appeal No. 278483-A
Export Date: 8/16/56
4328. ABP
191. B6
307. NR47
255. NR48
222. Plastic talc boxes
Appeal No. 280333-A
Export Date: 8/11/56
5531. A1
3461. A10
2081. All
1483. A12
1621. ABP
947. A55
863. B55
1759. P55
401. A5
306. B5
885. P5
199. A6
517. P6
148. A7
310. P7
4319. ABP
1115. HA1
678. HA2
425. HA3
678. HB2
425. HB3
422. NR4
373. NR34
371. NR81
249. NR11
251. NR83
103. NR6B
91. NR35B
*542Article Cost of Production (Fr. Fcs.) Packed
NR23 123.
NR74 113.
NR25 300.
NR47 299.
NR86 283.
NR32 521.
NR53 843.
NR91 329.
Appeal No. 280334-A
Export Date: 8/23/56
A90 365. 42
B90 365. 42
F90 365. 42
B6 177. 42
B7 135. 42
A7 143. 42
Appeal No. 274424-A
Export Date: 11/15/55
377.
204. «D
Cologne 8 oz. Coeur Joie 348.
“ ‘* L’Air du Temps 350.
“ “ Pille d’Eve 224.
Plastic talc boxes 226.
Appeal No. 274425-A
Export Date: 11/24/55
B6 189. 50
B7 143. 50
F7 272. 50
NR74 126. 50
Appeal No. 274426-A
Export Date: 10/1/55
F6 471. 62
Cologne 8 oz. Coeur Joie 348. 62
Appeal No. 274428-A
Export Date: 12/30/55
1298. 32 to
1482. 32 05
759. 32 c*
365. 32
815. 32
209. 32
192. 32
459. 32
*543Article Cost of Production (Fr. Fcs.) Packed
A7 155. 32
B7 146. 32
F7 275. 32
HA1 1022. 32
HB] 1022. 32
HA2 631. 32
HB2 631. 32
HB3 401. 32
NR4 439. 32
NR34 381. 32
NR80 379. 32
NR11 327. 32
NR48 312. 32
NR83 312. 32
NR35B 98. 32
NR23 139. 32
NR39 131. 32
NR74 129. 32
NR91 311. 32
NR82B 842. 32
Cologne 8 oz. L Air du Temps 338. 32
“ “ Filie d’Eve 312. 32
Plastic tale boxes 214. 32
Appeal No. 274429-A
Export Date: 1/20/56
All 1945.
A12 1301.
ABF 1577.
A55 876.
B55 762.
A5 404.
B5 368.
F5 818.
A6 212.
F6 462.
A7 158.
HA1 1025.
HA2 633.
HA3 414.
NR4 442.
NR34 384.
NR81 382.
NR11 330.
NR83 315.
NR6B 113.
NR35B 102.
*544Article Cost of Production (Fr. Fcs.) Packed
NR23 142.
NR39 135.
NR91 314.
NR82B 845.
Cologne 8 oz. L’Air du Temps 341.
“ “ Filie d’Eve 315.
Appeal No. 274430-A
Export Date: 2/26/56
B6 191.
B7 145.
NR39 126.
Appeal No. 274750-A
Export Date: 12/7/55
B6 185.
A7 148.
B7 139.
F7 268.
A5 394.
HA2 624.
NR48 314.
NR83 314.
NR34 374.
NR91 303.
NR23 132.
Appeal No. 278278-A
Export Date: 3/13/56
F55 1615.
A5 395.
B5 300.
F5 810.
A6 193.
B6 176.
F6 454.
A7 142.
B7 134.
F7 270.
ABF 1615
HB1 1009
HA2 672.
HB2 672.
HB3 419.
NR4 428.
NR34 369.
NR81 367.
NR48 300.
NR83 300.
*545Cost of Production (Pe. Fcs.) Aeticle Packed
NR23 130.
NR39 122.
NR74 124.
Cologne 8 oz. Coeur Joie 293.
“ “ L’Air du Temps 295.
Appeal No. 278279-A
Export Date: 7/28/56
B7 139.
NR23 121.
Appeal No. 278280-A
Export Date: 5/25/56
B6 178.50
A7 144.50
B7 136.50
NR48 242.50
NR35B 87.50
NR39 111. 50
NR91 325.50
Appeal No. 278482-A
Export Date: 8/31/56
NR39 110.65
Appeal No. 251563-A
Export Date: 7/12/51
A7 159.25
Sac L’Air du Temps 760. 25
B6 220.25
B7 151.25
F5 813.25
F6 451.25
F7 271.25
HB3 370.25
Coeur Joie NR10 335. 25
L’Air du Temps NR10 303. 25
Edt. 82° L’Air du Temps 1/32 104. 25
Edt. “ Filie d’Eve 1/32 103. 25